DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10,371,986. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2 and 9 recite a subset of features recited in Claims 1+7, and Claims 10 and 19 recite a subset of features recited in Claims 1+7+8 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 7, and 10–13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0160411 to Yim et al.
Regarding Claim 2, Yim discloses (e.g., Figs. 6–9 and paragraphs [0081]–[0103]) a display device comprising: a display unit 300 disposed on a substrate 200; a mirror substrate 400 facing the substrate with respect to the display unit (e.g., Figs. 6, 8, and 9), the mirror substrate including: a first mirror layer 753 extending continuously on a surface of a transparent substrate 400; and a plurality of mirror patterns 751 arranged on the first mirror layer; and a sealing member 500 encapsulating the display unit between the substrate and the mirror substrate (Fig. 6 and paragraphs [0083] and [0088]), the sealing member being overlapped with the first mirror layer (paragraph [0088], “[t]he reflection member 750 extends to the sealing member 500 or to the outside of the sealing member 500 while overlapping with the sealing member 500”).
Regarding Claim 7, Yim discloses wherein a display unit includes an emitting region (e.g., R1) and a non-emitting region (e.g., R2; paragraph [0056]).

Regarding Claim 10, Yim discloses (e.g., Figs. 6–9 and paragraphs [0081]–[0103]) a display device comprising: a display unit 300 disposed on a substrate 200; a mirror substrate 400 facing the substrate with respect to the display unit, the mirror substrate including: a first mirror layer 753 extending continuously on a surface of a transparent substrate 400; and a plurality of mirror patterns 751 arranged on the first mirror layer; and a sealing member 500 encapsulating the display unit between the substrate and the mirror substrate (Fig. 6 and paragraphs [0083[ and [0088]), the sealing member being overlapped with the first mirror layer (paragraph [0088], “[t]he reflection member 750 extends to the sealing member 500 or to the outside of the sealing member 500 while overlapping with the sealing member 500), wherein the transparent substrate is divided into a first region (e.g., R1) and a second region (e.g., portions of R2) by the sealing member (where Yim teaches that the portion of the reflection member outside the sealing member is second reflection region R2, paragraph [0088]).
Regarding Claim 11, Yim discloses wherein the display unit is overlapped with the first region (e.g., Fig. 8).
Regarding Claim 12, Yim discloses wherein the display unit includes an emitting region R1 and a non-emitting region R2 (e.g., paragraph [0056]), and wherein the emitting region overlaps a portion of the first mirror layer between neighboring ones of the plurality of mirror patterns (e.g., Fig. 8).
Regarding Claim 13, Yim discloses wherein the non-emitting region overlaps a stacked structure including the first mirror layer and each of the plurality of mirror patterns (e.g., Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3–6, 8, and 14–18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0160411 to Yim et al.
Regarding Claim 3, Yim does not explicitly disclose a second mirror layer extending continuously along the first mirror layer and the plurality of mirror patterns.
However, Yim teaches that the first mirror layer 753 may be formed as a multi-layer structure, and Yim teaches that thickness of the mirror layer affects the relative transmissive and reflective properties thereof (paragraphs [0093]–[0094]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Yim to include a second mirror layer extending continuously along the first mirror layer and the plurality of mirror patterns, the second mirror layer stacked on the first mirror layer and the plurality of mirror patterns, similar to the first mirror layer of Yim, as a matter of design choice and duplication of parts, where the additional mirror layers would provide improved reflectance in the region R2 of Yim (see also MPEP § 2144.04(VI)(B), “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” and here the additional mirror layer would function as expected by one of skill in the art).
Regarding Claim 4, Yim would have rendered obvious wherein the second mirror layer is disposed on the first mirror layer (as noted above with respect to Claim 3, where the single mirror layer may reasonably be configured as stacked or duplicated mirror layers).
Regarding Claim 5, Yim does not explicitly disclose wherein the plurality of mirror patterns is disposed between the first mirror layer and the second mirror layer.
However, this configuration would have been obvious to one of ordinary skill in the art at the time of effective filing, as a matter of design choice and reversal or rearrangement of parts, where the first and second mirror layers of Yim are taught to have the same material and structure and for the same purpose, and a rearrangement would operate in the same predictable manner (e.g., MPEP § 2144.04(VI)).
Regarding Claim 6, Yim would have rendered obvious wherein thicknesses of the first and second mirror layers are less than a thickness each of the plurality of mirror patterns (e.g., paragraph [0067]).
Regarding Claim 8, Yim would have rendered obvious wherein the first mirror layer is interposed between the transparent substrate and the mirror patterns in the non-emitting region (e.g., where the difference amounts to a rearrangement of the two layers, and where the first and second mirror layers of Yim are taught to have the same material and structure and for the same purpose, and a rearrangement would operate in the same predictable manner, e.g., MPEP § 2144.04(VI)).
Regarding Claim 14, Yim does not explicitly disclose a second mirror layer extending continuously along the first mirror layer and the plurality of mirror patterns.
However, Yim teaches that the first mirror layer 753 may be formed as a multi-layer structure, and Yim teaches that thickness of the mirror layer affects the relative transmissive and reflective properties thereof (paragraphs [0093]–[0094]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Yim to include a second mirror layer extending continuously along the first mirror layer and the plurality of mirror patterns, the second mirror layer stacked on the first mirror layer and the plurality of mirror patterns, similar to the first mirror layer of Yim, as a matter of design choice and duplication of parts, where the additional mirror layers would provide improved reflectance in the region R2 of Yim (see also MPEP § 2144.04(VI)(B), “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” and here the additional mirror layer would function as expected by one of skill in the art).
Regarding Claim 15, Yim would have rendered obvious wherein the second mirror layer is disposed on the first mirror layer (as noted above with respect to Claim 14, where the single mirror layer may reasonably be configured as stacked or duplicated mirror layers).
Regarding Claim 16, Yim does not explicitly disclose wherein the plurality of mirror patterns is disposed between the first mirror layer and the second mirror layer.
However, this configuration would have been obvious to one of ordinary skill in the art at the time of effective filing, as a matter of design choice and reversal or rearrangement of parts, where the first and second mirror layers of Yim are taught to have the same material and structure and for the same purpose, and a rearrangement would operate in the same predictable manner (e.g., MPEP § 2144.04(VI)).
Regarding Claim 17,  Yim would have rendered obvious wherein thicknesses of the first and second mirror layers are less than a thickness each of the plurality of mirror patterns (e.g., paragraph [0067]).
Regarding Claim 18, Yim would have rendered obvious wherein a display unit includes an emitting region R1 and a non-emitting region R2, and wherein the first mirror layer is interposed between the transparent substrate and the mirror patterns in the non-emitting region (e.g., where the difference amounts to a rearrangement of the two layers, and where the first and second mirror layers of Yim are taught to have the same material and structure and for the same purpose, and a rearrangement would operate in the same predictable manner, e.g., MPEP § 2144.04(VI)).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9 (and similarly 19), the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 9, taken together and as a whole, including but not limited to “wherein a reflectivity of the first mirror layer is less than a reflectivity of the mirror patterns”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871